Citation Nr: 0024724	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-20 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the lower back.

2.  Entitlement to service connection for residuals of 
injuries to both feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1986 to April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for low back pain, for foot pain, and for a knee 
condition.  In February 1999 this matter came before the 
Board, and the Board denied service connection for residuals 
of injuries to both knees and remanded the remaining two 
issues to the RO for further evidentiary development.  For 
reasons more fully explained below, the Board finds that this 
matter must again be remanded for additional development.


REMAND

In February 1999 the Board remanded this matter and directed 
the RO to contact the veteran and ask him to identify any 
medical care providers who had treated him for lower back 
pain or foot pain.  The RO was also directed to schedule the 
veteran for a VA orthopedic examination.  

A Report of Contact dated in March 2000 showed that the RO 
contacted the veteran and the veteran reported that he had no 
other treatment, other than what was shown in the file.  
There was a notation of "schedule ortho exam".  The 
veteran's address was reported to be 1161 6th Ave., Beaver 
Falls, PA, 15010.  On a document titled "Compensation and 
Pension Exam Inquiry" and dated in March 2000, there is a 
notation showing that the VA medical center (VAMC) "used 
address in AIME ... as vet was seen at VAMC" in December 1999, 
and the address listed was 1161 6th Ave., Beaver Falls, PA, 
15010.  

A Report of Contact dated in July 2000 showed that the RO 
contacted the VAMC, which reported that the veteran did not 
report for the VA examination, and he also never called.   A 
document titled "Compensation and Pension Exam Inquiry" 
also showed that the veteran failed to report for the VA 
examination in April 2000.  

In a memorandum dated in March 2000, the veteran's 
representative indicated that a VA Form 21-4142 was being 
submitted.  Attached to the representative's memorandum was 
only the second page of a VA Form 21-4142 (Authorization for 
Release of Information).  The veteran's address was listed 
as:  904 N. 3rd St., #5, Harrisburg, PA, 17102.  In the 
representative's statement (VA Form 1-646) dated in July 
2000, the veteran's address was again listed as 904 N. 3rd 
St., #5, Harrisburg, PA, 17102, and his home and work phone 
numbers were provided.  

In an August 2000 informal hearing presentation, the 
veteran's representative contended that there was no evidence 
in the claims folder showing that the veteran was notified of 
the examination for which he failed to report.  

The Board finds that it is unclear as to whether the veteran 
received a letter from either the RO or the VAMC regarding 
the scheduled examination in April 2000, as his address as of 
January 2000 appears to be 904 N. 3rd St., #5, Harrisburg, 
PA, 17102, and as late as April 2000 the RO thought the 
veteran's address was still 1161 6th Ave., Beaver Falls, PA, 
15010.  Under the circumstances, another attempt should be 
made to contact the veteran to develop the evidence in this 
case.   

It is to be emphasized that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran in the development of his claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of their whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

The Board also notes that although the RO denied the 
veteran's claim and then returned the case to the Board, the 
RO did not issue a supplemental statement of the case prior 
to returning the case to the Board.  On Remand, if any 
adverse action is taken by the RO, then the RO should prepare 
a supplemental statement of the case, encompassing the 
reasons and bases for the denial of the veteran's claim. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran at his current address of record, 
requesting that he identify (names, 
addresses, and dates) all medical 
providers (VA and non-VA), if any, who 
have treated him for his low back pain 
and feet pain.  The RO should then 
directly contact all identified sources 
of treatment and obtain copies of all 
related medical records.

2.  The veteran should then be scheduled 
for a VA orthopedic examination.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
special tests, including x-rays, deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
describe in detail all current symptoms, 
pertinent clinical findings, and 
diagnoses concerning any lower back or 
foot disorder present.  The orthopedic 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current lower 
back or foot disorder is connected to 
lower back or foot problems noted during 
the veteran's service.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
specifies the reasons for the decision.  
A reasonable period of time for response 
should be provided. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


